[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiffs appeal for a review of the statement of compensation in connection with real property taken by the Town of East Haven.
The statement of compensation is dated October 6, 1989 relating to that certain piece or parcel of land being approximately 29,995 square feet (0.689 acres) more or less situated in the Town of East Haven shown on a map entitled "Town of East Haven, Connecticut, reconstruction of Farview Road, Proposed Street line and Easement map" dated 2-20-89 as revised 5/31/89, prepared by the Center for Engineering, Inc., also revised 4/18/89 and 6/22/89, on file in the Town Clerk's Office which piece is more particularly bounded and described in said appeal, as beginning at a point at the intersection of the southerly street line of Silver Sands Road and the existing westerly street line of Farview Road, and continuing as therein more fully described.
The taking date was October 27, 1989 when the plaintiffs claim to have been the owners of it.
Upon due notice a hearing was held on June 4, 1991 when plaintiffs and defendants appeared by counsel and offered a stipulation as on file.
The parties agreed that the property taken described in the statement of compensation dated October 6, 1989 is the same property involved in the instant appeal.
The parties further agreed as set forth in a written stipulation dated June 4, 1991 as on file, that the valuation of the property taken was $45,000, which sum includes and is not additional to the sum of $17,312 originally set forth in the statement of compensation of October 6, 1989, and deposited in the Office of the Clerk of the Superior Court at New Haven.
Said owners, Robert D. Hartman and Stuart D. Levinson have further agreed to accept as payment in full and final satisfaction for the real property taken by said condemnor the aforementioned sum of $45,000.
Said parties orally agreed on trial that said sum of $45,000 shall be payable without interest, without costs and without attorneys' fees.
In accordance with the agreement of the parties the valuation of the property taken by defendant Town of East Haven is found to be $45,000. Since this is $27,688 in excess of the sum of $17,312 deposited by defendant Town with the Clerk of the Superior Court at New Haven, judgment may enter in favor of CT Page 5598 plaintiffs for the sum of $27,688 without interest, costs or attorneys' fees.
Counsel for plaintiffs will please prepare a judgment file in accordance herewith and submit it to the clerk of the above court for processing.
Philip R. Pastore State Trial Referee